DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-9 and 11-18 are pending in the instant application. Claims 2-4, 6-8, 14, and 18 are rejected. Claims 16 and 17 are objected. Claims 1, 9, 11-13, and 15 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on December 30, 2019 has been considered and a signed copy of form 1449 is enclosed herewith.
Election/Restrictions
	Applicant’s election with traverse of Group V, claims 11-13, in the response filed on August 17, 2021 is acknowledged. In view of Applicant’s amendment to the claims and upon further search and consideration, the restriction requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-4, 6-9 and 11-18 has been searched and examined in its entirety). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-8, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2, 3, 7, 8, and 18 describe the therapeutic as being a type of a binding molecule and this renders the claims indefinite because the therapeutic is described in claim 1 (from which the claims depend) as comprising a) or b) which include a binding molecule but the therapeutic itself cannot just be a binding molecule. Appropriate correction is required. This rejection can be overcome, for example, by replacing the phrases “wherein the therapeutic is” and “the therapeutic being” with “wherein the binding molecule is” and “the binding molecule being,” respectively.
Claim 6 recites the limitation "wherein the therapeutic is a nanoparticle having a diameter of more than 11 nm and carrying immobilized on its surface or being coated with a beta-blocker or a binding molecule specifically blocking the β1-adrenoceptor."  There is insufficient antecedent basis for the “or being coated with” part of the limitation because claim 1 (from which the claim depends) does not disclose that the carrier can be coated. Appropriate correction is required. This rejection can be overcome, for example, by deleting the phrase “or being coated with” from the claim. 
Claim Objections
Claims 16 and 17 are objected to because they depend on a canceled claim. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 9, 11-13, and 15 are allowed. No prior art was found. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.